Matter of Shajada B. (Samantha N.) (2017 NY Slip Op 01452)





Matter of Shajada B. (Samantha N.)


2017 NY Slip Op 01452


Decided on February 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2017

Friedman, J.P., Richter, Kapnick, Kahn, JJ.


3184

[*1]In re Shajada B., and Others, Children Under Eighteen Years of Age, etc., Samantha N. (Anonymous), Respondent-Appellant, 
Administration for Children's Services, Petitioner-Respondent.


Paul, Weiss, Rifkind, Wharton & Garrison LLP, New York (Jamie D. Brooks of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Megan E.K. Montcalm of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Amy Hausknecht of counsel), attorney for the children.

Order of disposition, Family Court, Bronx County (Alma M. Gomez, J.), entered on or about May 14, 2015, to the extent it brings up for review an order of fact-finding, same court (Erik S. Pitchal, J.), entered on or about February 20, 2015, which found that respondent mother neglected the subject children, unanimously affirmed, without costs.
A preponderance of the evidence supports the finding of neglect (see Family Ct Act § 1046[b][i]). The court properly found that the subject children's physical, mental or emotional condition was in imminent danger of becoming impaired, since the mother had left a daughter to supervise her younger siblings, who were nine, seven and six, respectively, for extended periods of time, without a working telephone, adequate food, or instruction as to how to care for the younger children (see Family Ct Act § 1012[f][i][A]; Matter of Lah De W. [Takisha W.], 78 AD3d 523 [1st Dept 2010]).
The court also properly found neglect based on the mother's regular misuse of marijuana in the home while the children were present (see Family Ct Act § 1012[f][i][B]; Matter of Keoni Daquan A. [Brandon W.—April A.], 91 AD3d 414, 415 [1st Dept 2012]). Under the circumstances, petitioner agency was not required to prove actual or imminent impairment to the [*2]children (id. at 415). There is no basis to disturb the court's
credibility determinations (see Matter of Irene O., 38 NY2d 776, 777 [1975]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 23, 2017
CLERK